United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. DEPARTMENT OF NAVY,
Cherry Point, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-355
Issued: October 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 6, 2011 appellant filed a timely appeal from a November 16, 2011 Office of
Workers’ Compensation Programs’ (OWCP) nonmerit decision, which denied his reconsideration
request on the grounds that it was untimely filed and failed to present clear evidence of error.
Because more than one year has elapsed between the most recent OWCP merit decision, dated
February 25, 2010 and the filing of this appeal on December 6, 2011, the Board lacks jurisdiction
to review the merits of appellant’s claim pursuant to the Federal Employees’ Compensation Act1
(FECA) 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was not timely filed and failed to present clear evidence of error.

1
2

5 U.S.C. § 8101 et seq.

With his request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On November 11, 2008 appellant, then a 54-year-old bearing reconditioner, filed a Form
CA-2, notice of occupational disease, alleging that he developed tarsal tunnel as a result of
prolonged sitting and standing at his job. He became aware of his condition and realized it was
causally related to his employment on June 20, 2007. Appellant did not stop work. He submitted
a statement describing his work duties.
Appellant provided an October 5, 2008 report from Dr. Thomas E. Curd, a podiatrist, who
noted treating appellant since 2007 for bilateral foot pain. He reported wearing steel toe shoes at
work and having pain, numbness and tingling with swelling after prolonged standing at work for
up to 10 hours daily. Dr. Curd noted that appellant was a diabetic. Appellant had a normal
musculoskeletal examination, normal strength, limited ankle range of motion, decreased sensation
in all toes, pes planus deformity and positive Tinel’s sign over the left foot. X-rays revealed a
large spur plantarly under the left heel while a magnetic resonance imaging scan of the left foot
revealed a soft tissue mass on the left heel consistent with a lipoma. Dr. Curd diagnosed plantar
fasciitis of both feet, diabetic neuropathy and soft tissue mass on the left heel. He noted his
treatment of appellant and stated that he reported pushing, pulling and lifting items weighing 70 to
80 pounds 9 to 12 times a day which aggravated his condition. Dr. Curd noted that appellant had a
nerve conduction study, which showed bilateral symmetrical distal and proximal sensory and
motor polyneuropathy that was compatible with diabetic neuropathy. He opined that appellant
had worsening peripheral neuropathy that was exacerbated by his work activities and also by his
diabetic neuropathy.
In a December 19, 2008 statement, the employing establishment challenged appellant’s
claim asserting that his job requires standing no more than three hours a day and not longer than
10 minutes at a time. It was noted that appellant had been on light duty since June 2, 2008 for
another injury and sedentary duty since July 28, 2008.
By decision dated January 30, 2009, OWCP denied appellant’s claim on the grounds that
the medical evidence failed to establish that the claimed medical condition was related to the
established work-related events.
On February 26, 2009 appellant requested an oral hearing which was held on July 8, 2009.
In a decision dated October 1, 2009, an OWCP hearing representative affirmed the January 30,
2009 decision.
On January 12, 2010 appellant requested reconsideration. He submitted a December 24,
2009 report from Dr. Curd, who noted that, based on his description of his job duties which
included walking, standing, stopping, lifting and carrying objects, his duties exacerbated his
medical condition. Dr. Curd noted that appellant had been on light duty and his symptoms
improved. He opined that appellant’s work duties placed increased pressure on his feet with
increased pronatory changes around the ankle and tarsal tunnel area which worsened his condition.
In a decision dated February 25, 2010, OWCP denied modification of the October 1, 2009
decision.

2

On October 25, 2011 appellant requested reconsideration. In a November 4, 2011 letter
and inquiry, his congressional representative requested a waiver of the late filing as the evidence
submitted was not available within the filing period. Appellant submitted an April 21, 2011 report
from Dr. Curd, who noted that he presented with worsening symptoms of his lower extremities.
Dr. Curd noted findings upon examination of edema around both ankles, pain with palpation to the
plantar fascia bilaterally, no atrophy, limited range of motion of the midtarsal, proximal
interphalangeal and metatarsophalangeal joints, normal muscle strength and decreased sensation in
both lower extremities. He diagnosed neuropathy of the bilateral lower extremities, sensory and
motor polyneuropathy, onychomycosis and plantar fasciitis bilaterally. Dr. Curd opined that
appellant’s job activities including walking, standing, stooping and lifting had an adverse effect on
the tarsal tunnel condition along with neuropathy which were exacerbated by his work duties. In
another April 21, 2011 report, he noted that appellant’s condition had deteriorated. Dr. Curd
opined that appellant’s previous job activities including walking, standing, stooping, lifting and
carrying exacerbated his symptoms and his diagnosed tarsal tunnel syndrome and neuropathy.
By decision dated November 16, 2011, OWCP denied appellant’s request for
reconsideration as it was untimely and did not establish clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether it
will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -‘(1) end, decrease or increase the compensation awarded; or
‘(2) award compensation previously refused or discontinued.’”3
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a) provides that
OWCP will not review a decision unless the application for review is filed within one year of the
date of that decision.4 However, OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation, if the claimant’s application for review shows clear
evidence of error on the part of OWCP in its most recent merit decision. To establish clear
evidence of error, a claimant must submit evidence relevant to the issue that was decided by
OWCP. The evidence must be positive, precise and explicit and must be manifest on its face that
OWCP committed an error.5

3

5 U.S.C. 8128(a).

4

20 C.F.R. § 10.607(b); Annie L. Billingsley, 50 ECAB 210 (1998).

5

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

3

To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.6 Evidence that
does not raise a substantial question concerning the correctness of OWCP’s decision is insufficient
to establish clear evidence of error.7 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.8 This entails a limited review by OWCP of the
evidence previously of record and whether the new evidence demonstrates clear error on the part
of OWCP.9 The Board makes an independent determination as to whether a claimant has
submitted clear evidence of error on the part of OWCP.10
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
application for review. OWCP’s procedures provide that the one-year time limitation period for
requesting reconsideration begins on the date of the original OWCP decision.11 A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.12
As appellant’s October 25, 2011 request for reconsideration was submitted more than one year
after the most recent merit decision of February 25, 2010 it was untimely. Appellant’s
representative requested waiver of the one-year filing requirement asserting that the evidence
submitted was not available within the filing period. However, OWCP regulations contain no
provision for waiving the filing period while a claimant attempts to obtain medical evidence.13
Consequently, appellant must demonstrate clear evidence of error by OWCP in denying his claim
for compensation.14
Appellant submitted two April 21, 2011 reports from Dr. Curd who noted examination
findings and diagnoses. Dr. Curd opined that appellant’s job activities including walking,
standing, stooping and lifting had an adverse effect on the tarsal tunnel condition along with
neuropathy which were exacerbated by his work duties. However, these reports are insufficient to
6

Annie L. Billingsley, supra note 4.

7

Jimmy L. Day, 48 ECAB 652 (1997).

8

Id.

9

Id.

10

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765,770 (1993).

11

20 C.F.R. § 10.607(a).

12

Robert F. Stone, 57 ECAB 292 (2005).

13

OWCP regulations provide that the one-year time limit to file a reconsideration request does not include any time
following the decision that the claimant can establish through medical evidence an inability to communicate in any
way and that his testimony would be necessary to modify OWCP decision. See 20 C.F.R. § 10.607(c). The Board
notes that appellant has not provided any probative medical evidence establishing that he was unable to communicate,
or any evidence that his testimony would be necessary for a proper determination of his case.
14

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

4

establish clear evidence of error. To establish clear evidence of error, it is not enough merely to
show that the evidence could be construed so as to produce a contrary conclusion. The term clear
evidence of error is intended to represent a difficult standard. The submission of detailed wellrationalized medical reports, which, if submitted before the denial was issued, could have created
a conflict in medical opinion requiring further development, is not enough to establish clear
evidence of error.15 This evidence is not so positive, precise and explicit that it manifests on its
face that OWCP committed an error. Consequently, the Board finds that Dr. Curd’s reports
submitted on reconsideration are insufficient to raise a substantial question as to the correctness of
OWCP’s decision. Thus, appellant has not established clear evidence of error by OWCP in its
November 16, 2011 decision.
CONCLUSION
The Board finds that appellant’s request for reconsideration dated October 25, 2011 was
untimely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the November 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

D.G., 59 ECAB 455 (2008); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3(c) (January 2004).

5

